Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-7 are now pending and will be examined on the merits herein.

Specification
The disclosure is objected to because of the following informalities: The title reads, “…implant with controled pre-concentrated…”, which should read, “…implant with controlled pre-concentrated…”.  
Appropriate correction is required.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
Claims 1-7 read, , “…implant with controled pre-concentrated…”, which should read, “…implant with controlled pre-concentrated…”.
Claims 1-7 should be full sentences. “Each claim begins with a capital letter and ends with a period” MPEP 608.01(m). Majority of claims do not end in a period.
Claim 1 reads, “…in a polymeric matrix bioerodible…” which should read, “…in a polymeric matrix…”. However in order to help describe the invention more clearly, it is suggested that the claim be rewritten as “A long-term re-absorbable subcutaneous implant with controlled pre-concentrated pharmacologically active polymer substance release for treating endometriosis, wherein the implant comprises 5 to 200 mg of gestrinone in the form of particles homogeneously dispersed in a polymeric matrix; and wherein the polymeric matrix comprises from 1 to 20% by a biodegradable polymer in proportion to weight.” 
Claim 2 reads, “Poli” and “Poly”, which should read, “poly” to stay consistent with the claim language. 
Claim 5 reads “…with thickness between 0.1 to 0,7 mm…”, which should read “…with a thickness between 0.1 to 0.7 mm…”. 
Claim 6 reads, “…sterilization of the implant gestrinone by heat…” which should read, “…sterilization of the implant by heat…”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the biodegradable implant” and “the bioabsorbable composition”.  There is insufficient antecedent basis for these limitations in the claim. Further claim 1 recites the limitation of “characterized for there is in the constitution of the biodegradable implant 5 to 200 mg of gestrinone in particles homogeneously dispersed in a polymeric matrix bioerodible and the bioabsorbable composition, being the bio-absorbable matrix, and the bio- absorbable matrix, from 1 to 20% biodegradable polymer in proportion to weight;”. The language of the claim is not clear (i.e. “dispersed in a polymeric matrix bioerodible” and “the bioabsorbable composition, being the bio-absorbable matrix”) and one with ordinary skill in the art would not understand the metes and bounds of the claims as written, thus it is indefinite. For the purpose of search and examination, the claim is understood as “A long-term re-absorbable subcutaneous implant with controlled pre-concentrated pharmacologically active polymer substance release for treating endometriosis, wherein the implant comprises 5 to 200 mg of gestrinone in the form of particles homogeneously dispersed in a polymeric matrix; and wherein the polymeric matrix comprises from 1 to 20% by a biodegradable polymer in proportion to weight.”
Claim 2 recites a list of biodegradable polymers ending in “natural gum, synthetic gum and wax”. It is not clear whether the final option is wax or a combination of synthetic gum and wax. Further from the language of the claim as written, it seems that the biodegradable polymer is a combination of all of the polymers listed (“the biodegradable polymer is…and wax”) rather than the polymers listed being options that comprise the biodegradable polymer (as listed in paragraph 28 of the instant specification as filed). As such, one with ordinary skill in the art would not understand the metes and bounds of the claims as written, thus it is indefinite. For the purpose of search and examination, the claim is understood as “A long term re-absorbable subcutaneous implant with controlled pre-concentrated pharmacologically active polymer substance release for treating endometriosis according to claim 1, wherein the biodegradable polymer comprises one of poly (D-lactic acid), poly (L-lactic acid),poly (racemic lactic acid), poly (glycolic acid), poly (caprolactone), methylcellulose, ethylcellulose, hydroypropylcellulose (HPC), hydroxypropylmethylcellulose (HPMC), polyvinylpyrrolidone (PVP), poly (vinyl alcohol) (PVA), poly (ethylene oxide) (PEO), polyethylene glycol, starch, natural gum, synthetic gum, and wax.”
Claim 5 has similar issues as claim 2, as the polymers for the coating are not properly listed as it is not clear whether the options are copolymers of methyl vinyl siloxane, dimethylpolysiloxane, polylactic acid glycolic (PLGA) all in one copolymer or separately, especially as copolymers of D,L-lactic acid is listed separately. It is not clear whether the claim is meant to be a copolymer of all the listed polymers or copolymers of each individually (as listed in paragraph 31 of the instant specification as filed). As such, one with ordinary skill in the art would not understand the metes and bounds of the claims as written, thus it is indefinite. For the purpose of search and examination, the claim is understood as “A long term re-absorbable subcutaneous implant with controlled pre-concentrated pharmacologically active polymer substance release for treating endometriosis according to claim 1, wherein the implant has a coating with a thickness between 0.1 to 0.7 mm, wherein the coating is comprised of copolymers of methyl vinyl siloxane, dimethylpolysiloxane, poly lactic acid glycolic (PLGA), or D, L-lactic acid.”
Claims 3-4 and 6-7 are indefinite as they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20190298646 A1 (Allred, 2019) in view of US PGPUB 20070031472 A1 (Huang et al., 2007; referred to as Huang herein).

In regards to claims 1-2, Allred teaches a biodegradable sustained release implant (see Allred, paragraph 0048) comprising a steroid, such as gestrinone (see Allred, paragraph 0019) in a polymeric matrix comprised of polylactide, polyglycolide, polyvinyl pyrrolidone, polyvinyl alcohol, cross-linked poly (ethylene oxide), among others (see Allred, paragraph 0025). Further, Allred teaches that the composition may contain a polymer matrix and about 2% to about 85% of one or more anti-inflammatory agents (i.e. a steroid, such as gestrinone) by weight of the total composition (see Allred, paragraph 0026). Assuming the amount of the anti-inflammatory agent is 85% by weight, the 15% leftover comprises the polymeric matrix materials. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further in regard to claims 1 and 3, Allred teaches that the release period of the anti-inflammatory agent is from about 2 days to about 4 days (see Allred, paragraph 0040). Allred also teaches that the composition releases from 10 to 20 mg/day. A composition that releases 10 to 20 mg/day for 2 days comprises at least 40 mg of the anti-inflammatory agent. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 4, Allred teaches that the implant has a cylindrical or rod-shaped structure (see Allred, paragraph 0034). 
In regards to claim 7, Allred teaches that the composition releases the anti-inflammatory agent at a rate of about 0.01 to about 10 mg/day (see Allred, paragraph 0060).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Allred is silent on the gestrinone homogeneously dispersed in the polymeric matrix, the size of the cylindrical or rod-shaped implant, and a coating on the implant.

In regards to claim 1, Huang teaches an implant comprising a steroid and a biodegradable polymer matrix (see Huang, abstract). The steroid is taught to be in particle form (see Huang, paragraph 0074) and homogeneously dispersed throughout the implant (see Huang, paragraph 0059). 
In regards to claim 4, Huang teaches that the implant is in the shape of a cylindrical pellet (e.g. a rod) with the length of about 7 mm to about 10 mm and a diameter of about 0.75 mm to about 1.5 mm. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 5, Huang teaches that the implant comprises one or more coating (see Huang, paragraph 0099) comprising poly(dimethylsiloxane) (see Huang, paragraph 0105-106) or polyglycolic acid copolymer (see Huang, paragraph 0084). 

In regards to claims 1-5, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate an implant comprising gestrinone in particles dispersed homogeneously in a polymeric matrix using the teachings of Allred and Huang as both teach implants that release steroids. Further, both references teach the same steroids in the composition (fluocinolone, triamcinolone, beclomethasone (see Huang, paragraph 0074; Allred, paragraph 0020). As both references have overlap in the active agent, it would be obvious to one with ordinary skill in the art to use another steroid, such as gestrinone (as taught in Allred), which has a similar structure as the steroids mentioned above, in particle form and homogeneously dispersed in polymeric matrix (as taught by Huang). It would be obvious to one with ordinary skill in the art to combine the gestrinone of Allred with the implant of Huang according to the known method of making an implant (see Allred, paragraph 0034) to yield the predictable results of reducing inflammation with a reasonable expectation of success. 
Further in regards to claim 1, specifically referring to the limitation of “treating endometriosis”, as the combination of teachings of Allred and Huang would yield an identical implant as instantly claimed, the properties, such as treating endometriosis would be present since physical properties are not separable from the products themselves. This is further evidenced by the specification as filed which states that “the present invention aims to reduce pain and inflammation through a resorbable subcutaneous implant” (see paragraph 19 of instant specification), which is taught in Allred (i.e. an anti-inflammatory agent). Claim 1 further claims a future intended use, however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art.
Further in regards to claim 5, specifically to the limitation of the “thickness between 0.1 to 0.7mm”, that the properties of the coating, such as thickness, are able to be adjusted for optimal delivery of the steroid in the implant (see Huang, paragraphs 0114 and 0228). As such, the thickness of the coating would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, thickness of the coating in Huang to obtain the desired balance between the optimal delivery of the steroid as taught by Huang (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In regards to claim 6, a product-by-process claim drawn to a composition directed towards the implant, the patentability of a product does not depend on its method of production. The combination of Allred and Huang teach the instantly claimed implant. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by- process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. The teachings of Allred and Huang establish the implant as instantly claimed, thus the burden shifts to the applicant to come forward with evidence showing that the process of making the implant as instantly claimed produces a materially different product than the implant of Allred and Huang.
In regards to claim 7, specifically to the limitation that the drug is released proportional to the square root of application time, as the prior art renders obvious the instant composition a person of ordinary skill in the art would reasonably expect the same composition to have the same properties (i.e. release being proportional to the square root of the application time) as instantly claimed. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.


Conclusion
No claims allowed.Any inquiry concerning this communication or earlier communications from the examiner
should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/A.A.A./Examiner, Art Unit 1611